



 
Exhibit 10.3
 
FIRST AMENDMENT TO SECOND AMENDED
 AND RESTATED CREDIT AGREEMENT
 


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the "First
Amendment to Credit Agreement," or this "Amendment") is entered into effective
as of October 14, 2009, among VANGUARD NATURAL GAS, LLC, a limited liability
company formed and existing under the laws of the Commonwealth of Kentucky
("Borrower"), and CITIBANK, N.A., as Administrative Agent and L/C Issuer (the
"Administrative Agent"), and the financial institutions executing this Amendment
as Lenders.
 
R E C I T A L S


A.           Borrower, the financial institutions signing as Lenders and the
Administrative Agent are parties to a Second Amended and Restated Credit
Agreement dated as of August 31, 2009 (the "Original Credit Agreement").
 
B.           The parties desire to amend the Original Credit Agreement as
hereinafter provided.
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Same Terms.  All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Original Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the “Loan Documents”
shall mean the Loan Documents, as amended by this Amendment, as the same shall
hereafter be amended from time to time.  In addition, the following terms have
the meanings set forth below:
 
"Effective Date" means October 14, 2009.
 
"Modification Papers" means this Amendment, and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.
 
2. Conditions Precedent.  The obligations, agreements and waivers of Lenders as
set forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by the Administrative Agent, of
each of the following conditions (and upon such satisfaction, this Amendment
shall be deemed to be effective as of the Effective Date):
 
A. First Amendment to Credit Agreement.  This Amendment to Credit Agreement
shall be in full force and effect.
 
B. Fees and Expenses.  The Administrative Agent shall have received payment of
all out-of-pocket fees and expenses (including reasonable attorneys' fees and
expenses) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of the Modification Papers.
 

--------------------------------------------------------------------------------


C. Representations and Warranties.  All representations and warranties contained
herein or in the other Modification Papers or otherwise made in writing in
connection herewith or therewith shall be true and correct with the same force
and effect as though such representations and warranties have been made on and
as of the Effective Date.
 
3. Amendment to Original Credit Agreement.  On the Effective Date, the
definition of “Majority Lenders” set forth in Section 1.01 of the Original
Credit Agreement shall be amended to read in its entirety as follows:
 
“‘Majority Lenders’ means, at any time, Lenders having Loans, LC Exposure and
unused Commitments representing more than 66.67% of the sum of all Loans
outstanding, LC Exposure and unused Commitments at such time (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that such Commitment of any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders.”
 
4. Decrease of Borrowing Base.  As of the Effective Date, the Borrowing Base is
hereby decreased from $175,000,000 to $170,000,000.
 
5. Certain Representations.  Borrower represents and warrants that, as of the
Effective Date:  (a) Borrower has full power and authority to execute the
Modification Papers and the Modification Papers constitute the legal, valid and
binding obligation of Borrower enforceable in accordance with their terms,
except as enforceability may be limited by general principles of equity and
applicable bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors' rights generally; and (b) no
authorization, approval, consent or other action by, notice to, or filing with,
any governmental authority or other person is required for the execution,
delivery and performance by Borrower thereof.  In addition, Borrower represents
that after giving effect to this Amendment all representations and warranties
contained in the Original Credit Agreement and the other Loan Documents are true
and correct in all material respects on and as of the Effective Date as if made
on and as of such date except to the extent that any such representation or
warranty expressly relates solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects as of
such earlier date.
 
6. No Further Amendments.  Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.
 
7. Acknowledgments and Agreements.  Borrower acknowledges that on the date
hereof all outstanding Obligations are payable in accordance with their terms,
and Borrower waives any defense, offset, counterclaim or recoupment with respect
thereto.  Borrower, Administrative Agent, L/C Issuer and each Lender do hereby
adopt, ratify and confirm the Original Credit Agreement, as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as amended hereby, is
and remains in full force and effect.  Borrower acknowledges and agrees that its
liabilities and obligations under the Original Credit Agreement, as amended
hereby, and under the Loan Documents, are not impaired in any respect by this
Amendment.  Any breach of any representations, warranties and covenants under
this Amendment shall be a Default or an Event of Default, as applicable, under
the Original Credit Agreement.
 
8. Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which the Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the Loan Documents, each as
amended hereby, or any of the other documents referred to herein or therein. The
Modification Papers shall constitute Loan Documents for all purposes.
 

--------------------------------------------------------------------------------


9. Confirmation of Security.  Borrower hereby confirms and agrees that all of
the Mortgages, security agreements and other security instruments which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Original Credit Agreement as modified by this
Amendment.
 
10. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.
 
11. Incorporation of Certain Provisions by Reference.  The provisions of Section
12.09 of the Original Credit Agreement captioned "Governing Law, Jurisdiction;
Consent to Service of Process; Waiver of Jury Trial" are incorporated herein by
reference for all purposes.
 
12. Entirety, Etc.  This Amendment and all of the other Loan Documents embody
the entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


[This space is left intentionally blank.  Signature pages follow.]



 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.
 
                            BORROWER


                            VANGUARD NATURAL GAS, LLC






                             By:          /s/ Richard
Robert                                                                
                            Richard Robert
                            Executive Vice President
                            and Chief Financial Officer
      



 
 
 

--------------------------------------------------------------------------------

 

                            ADMINISTRATIVE AGENT


                            CITIBANK, N.A.,
                            as Administrative Agent
      





                            By:    /s/ Ryan
Watson                                                      
                                      Ryan Watson
                           Vice President


                             LENDERS


                            CITIBANK, N.A.






                            By:          /s/ Ryan
Watson                                                      
                            Ryan Watson
                            Vice President



 
 
 

--------------------------------------------------------------------------------

 

                            LENDERS


                            BNP PARIBAS






                             By:            /s/ Brian M. Malone 
                             Name:    Brian M.
Malone                                                                           
                             Title:          Managing
Director                                                                




                             By:           /s/ Betsy
Jocher                                                                
                             Name:      Betsy Jocher 
                             Title:        Director                                                                





 
 
 

--------------------------------------------------------------------------------

 

                            LENDERS


                             THE BANK OF NOVA SCOTIA






                             By:           /s/ W. Keith
Buchanan                                                                
                             Name:      W. Keith Buchanan 
                             Title:         Managing
Director                                                                



 
 
 

--------------------------------------------------------------------------------

 

                            LENDERS


                             COMERICA BANK






                             By:           /s/ Matt
Turner                                                                
                             Name:      Matt
Turner                                                                           
                             Title:        Corporate Banking
Officer                                                                



 
 
 

--------------------------------------------------------------------------------

 

                            LENDERS


                             COMPASS BANK






                             By:           /s/ Kathleen J. Bowen 
                             Name:      Kathleen J.
Bowen                                                                           
                             Title:        Senior Vice President 





 
 
 

--------------------------------------------------------------------------------

 

                            LENDERS


                             ROYAL BANK OF CANADA






                             By:           /s/ Richard
Gould                                                                
                             Name:     Richard
Gould                                                                           
                             Title:       Senior Vice President 



 
 
 

--------------------------------------------------------------------------------

 

                            LENDERS


                             WELLS FARGO BANK, N.A.






                             By:           /s/ Don J.
McKinnerney                                                                
                             Name:      Don J. McKinnerney 
                             Title:        Authorized Signatory 







 
 
 

--------------------------------------------------------------------------------

 
